Case 1:19-cv-25185-BB Document 55 Entered on FLSD Docket 01/04/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-25185-BLOOM/Louis

 BARBARA MARABELLA,

        Plaintiff,

 v.

 NCL (BAHAMAS), LTD.,

       Defendant.
 ________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Plaintiff’s Motion to Withdraw Doc 46 and

 Substitute a Corrected Document in Its Place, ECF No. [47] (“Motion to Withdraw”), and Motion

 for Leave to File a First Amended Complaint, ECF No. [47-1] (“Motion for Leave”) (collectively,

 “Motions”). Defendant filed a response in opposition to the Motion for Leave, ECF No. [53]

 (“Response”), to which Plaintiff filed a reply, ECF No. [54] (“Reply”). The Court has considered

 the Motions, all supporting and opposing submissions, the record in this case, the applicable law,

 and is otherwise fully advised. For the reasons set forth below, the Motion to Withdraw is granted

 but the Motion for Leave is denied.

        I.      BACKGROUND

        On December 17, 2019, Plaintiff filed the instant lawsuit. ECF No. [1]. This case stems

 from injuries Plaintiff allegedly sustained on November 21, 2019 while aboard Defendant’s vessel,

 the M/V Norwegian Pearl (the “Vessel”). Plaintiff alleges she fell with “great force” onto the

 exterior deck of deck 13 while walking towards the Vessel’s bow when a “strong wind twisted her

 body around counterclockwise and caused her to fall[.]” Id. at ¶ 15. The Complaint asserts a single

 claim for negligence based on multiple theories and seeks damages from Defendant for the injuries
Case 1:19-cv-25185-BB Document 55 Entered on FLSD Docket 01/04/2021 Page 2 of 8

                                                             Case No. 19-cv-25185-BLOOM/Louis


 she sustained in the incident. See ¶¶ 13-22. According to Plaintiff, her injuries arose from

 Defendant’s negligence, which included its failure to restrict passenger access to the exit doors to

 the deck due to high wind conditions, its failure to warn persons exiting onto the deck of high wind

 conditions, and its failure to keep in place notice that passengers shall not use the exit doors to

 access the deck due to high winds and/or that exit doors to the deck are closed off due to high

 winds and/or that the high winds present a danger to passengers that use the exit doors to enter the

 outside deck area. See id. at ¶ 16.

        On January 28, 2020, the Court entered a Scheduling Order, ECF No. [18], setting March

 30, 2020 as the deadline for the parties to move for leave to amend the pleadings. Discovery was

 initially set to be completed by October 6, 2020, id., but was later permitted to be completed by

 January 4, 2021, ECF No. [31], and then by March 23, 2021. ECF No. [50]. Plaintiff now moves

 for leave to amend the Complaint to assert a second count for negligence based on Defendant’s

 alleged use of only “true wind” rather than “apparent wind” as the measure for the Vessel’s decks.

 ECF No. [47-1] at 1.1 As set forth in the proposed amended complaint, ECF No. [47-2], at the time

 of Plaintiff’s incident, the Vessel was “steaming at 21.9 knots” with the “true wind” measuring 19

 knots but the “apparent wind” feeling as if it was 35 knots. Id. at ¶ 30. Defendant purportedly has

 “a policy of closing its deck 13 to passengers and posting warning signs when winds exceed 25

 knots,” yet it only “closes its decks, and posts warning signs, based upon readings of ‘true wind.’”

 Id. at ¶¶ 31-33. Plaintiff contends that she did not delay seeking leave to amend, noting that Vessel

 crewmembers Captain Vranic and second mate Igor Zec testified at their depositions in October




 1
   According to Plaintiff, “true wind” is the wind relative to a fixed point, the observation of which
 is not affected by the motion of the observer while “apparent wind” is the wind observed aboard a
 moving vessel, being the vectoral combination of the true wind and the wind due to the ship’s
 motion. Id. at 1-2.

                                                  2
Case 1:19-cv-25185-BB Document 55 Entered on FLSD Docket 01/04/2021 Page 3 of 8

                                                              Case No. 19-cv-25185-BLOOM/Louis


 21, 2020 and November 9, 2020 that the Vessel uses “true wind,” and she did not seek leave earlier

 because “there was a chance that this case would resolve at the mediation held on November 19,

 2020.” ECF No. [47-1] at 2-3.

        Defendant responds that leave should be denied because Plaintiff was dilatory and untimely

 in seeking leave, the proposed amendment is futile because the claim is time barred, and Defendant

 would be unduly prejudiced by allowing Plaintiff to bring additional claims at this stage in the

 proceedings. ECF No. [53]. Plaintiff replies that she was not dilatory, Defendant is not prejudiced

 by amendment because Defendant has always known (in contrast to Plaintiff) that “true wind”

 was used to make the decision to close decks, not “apparent wind,” and the proposed claim is not

 time barred because the case “was pled as a wind case ab initio” and “remains a wind case.” ECF

 No. [54].

        The Motion, accordingly, is ripe for consideration.

        II.     LEGAL STANDARD

        Generally, Rule 15 of the Federal Rules of Civil Procedure governs amendment to

 pleadings. Apart from initial amendments permissible as a matter of course, “a party may amend

 its pleading only with the opposing party’s written consent or the court’s leave. The court should

 freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). A plaintiff should be afforded

 the opportunity to test their claim on the merits as long as the underlying facts or circumstances

 may properly warrant relief. Foman v. Davis, 371 U.S. 178, 182 (1962). However, “[a] district

 court need not . . . allow an amendment (1) where there has been undue delay, bad faith, dilatory

 motive, or repeated failure to cure deficiencies by amendments previously allowed; (2) where

 allowing amendment would cause undue prejudice to the opposing party; or (3) where amendment

 would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). “In this circuit, these



                                                  3
Case 1:19-cv-25185-BB Document 55 Entered on FLSD Docket 01/04/2021 Page 4 of 8

                                                             Case No. 19-cv-25185-BLOOM/Louis


 ‘same standards apply when a plaintiff seeks to amend after a judgment of dismissal has been

 entered by asking the district court to vacate its order of dismissal pursuant to Fed. R. Civ. P.

 59(e).’” Spanish Broad. Sys. of Fla., Inc. v. Clear Channel Commc’ns, Inc., 376 F.3d 1065, 1077

 (11th Cir. 2004) (quoting Thomas v. Town of Davie, 847 F.2d 771, 773 (11th Cir. 1988)). In any

 event, “the grant or denial of an opportunity to amend is within the discretion of the District

 Court.” Foman, 371 U.S. at 182.

        Further, the Court of Appeals for the Eleventh Circuit has explained that, “when a motion

 to amend is filed after a scheduling order deadline, Rule 16 is the proper guide for determining

 whether a party’s delay may be excused.” Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 n.2,

 1419 (11th Cir. 1998). Federal Rule of Civil Procedure 16 states that requests

 for leave to amend after the applicable deadline, as set in a court’s scheduling order, require a

 showing of “good cause.” Fed. R. Civ. P. 16(b)(4). “This good cause standard precludes

 modification unless the schedule cannot be met despite the diligence of the party seeking the

 extension.” Sosa, 133 F.3d at 1418 (quotation marks omitted); see also Smith v. Sch. Bd. of Orange

 Cty., 487 F.3d 1361, 1366-67 (11th Cir. 2007) (holding that “where a party files

 an untimely motion to amend, [courts] must first determine whether the party complied with Rule

 16(b)’s good cause requirement,” before considering whether “justice so requires” allowing

 amendment). Additionally, a lack of diligence “is not limited to ‘a plaintiff who has full knowledge

 of the information with which it seeks to amend its complaint before the deadline passes’ but also

 includes ‘a plaintiff's failure to seek the information it needs to determine whether an amendment

 is in order.’” De Varona v. Disc. Auto Parts, LLC, 285 F.R.D. 671, 673 (S.D. Fla. 2012) (quoting S.

 Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1241 n.3 (11th Cir. 2009)). If the party seeking




                                                  4
Case 1:19-cv-25185-BB Document 55 Entered on FLSD Docket 01/04/2021 Page 5 of 8

                                                             Case No. 19-cv-25185-BLOOM/Louis


 relief “was not diligent, the [good cause] inquiry should end.” Sosa, 133 F.3d at 1418

 (quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)).

        Thus, when a motion for leave to amend a pleading is filed after the deadline set in a court’s

 scheduling order, the court employs a two-step analysis. Sosa, 133 F.3d at 1419. First, the movant

 must demonstrate good cause under Rule 16(b). Good cause exists when “evidence supporting the

 proposed amendment would not have been discovered in the exercise of reasonable diligence until

 after the amendment deadline passed.” Donahay v. Palm Beach Tours & Transp., Inc., 243 F.R.D.

 697, 699 (S.D. Fla. 2007) (citation omitted). “[E]ven if the opposing party would not be prejudiced

 by the modification of a scheduling order, good cause is not shown if the amendment could have

 been timely made.” Id. In this regard, a court’s “evaluation of good cause [under Rule 16] is more

 stringent than its inquiry into the propriety of amendment under the more liberal Rule

 15.” Id. (citing Sosa, 133 F.3d at 1418). Accordingly, “the likelihood of obtaining permission to

 amend diminishes drastically after the court enters a scheduling order with deadlines for

 amendments that have expired.” Id.

        Courts consider three factors in assessing diligence: (1) whether the movant failed to

 ascertain facts prior to filing the pleading or failed to acquire information during the discovery

 period; (2) whether the information supporting the proposed amendment was available to the

 movant; and (3) whether the movant delayed in requesting leave to amend even after acquiring the

 information. See Sosa, 133 F.3d at 1419.

        Regarding the second step of the analysis if the movant demonstrates good cause, the court

 must determine whether an amendment to the pleadings is proper under Rule 15(a) of the Federal

 Rules of Civil Procedure. Sosa, 133 F.3d at 1419.

        Through this lens, the Court addresses the instant Motion.



                                                  5
Case 1:19-cv-25185-BB Document 55 Entered on FLSD Docket 01/04/2021 Page 6 of 8

                                                             Case No. 19-cv-25185-BLOOM/Louis


        III.    DISCUSSION

        Leave to amend is unwarranted because Plaintiff fails to show good cause for seeking leave

 at this late stage. The Motion was filed on November 25, 2020, eight months after the March 30,

 2020 deadline for the parties to file motions seeking leave to amend. Although Plaintiff maintains

 that the Motion is timely, the record reflects that Plaintiff did not seek leave to amend far earlier

 even when she discovered information supporting the new theory based on “apparent wind.” For

 instance, on April 9, 2020, Defendant produced the Vessel’s log to Plaintiff, which reflected wind

 measurements recorded by the bridge officers. ECF No. [53] at 2. According to Plaintiff, “the

 apparent wind could have been calculated from the data in the Logbook, by trigonometry or plotted

 in a geometry solution use of vectors on graph paper, a skill required of Deck Officers for

 mandatory Radar Use Certification.” ECF No. [54] at 1-2. Thus, the information supporting leave

 was available to Plaintiff as of April 2020.

        Additionally, the anemometer raw data produced to Plaintiff on August 24, 2020 reflected

 wind measurements with “TWSPD (m/s),” “true wind” in meters per second. Id. at 1 n.1. It did

 not show that wind measures used “apparent wind.” Defendant, therefore, rightly points out that

 by August 2020 “Plaintiff was on notice of how the ship logged wind and that it does not log

 apparent wind.” ECF No. [53] at 2. Moreover, while Plaintiff deposed Captain Vranic and Officer

 Zec in late October and early November 2020, confirming that Defendant uses “true wind” as its

 wind measurement, Plaintiff still intentionally—by her own admission—“delayed seeking [leave]”

 because “there was a chance that this case would resolve at the mediation held on November 19,

 2020.” ECF No. [47-1] at 3. Against this backdrop, the Court notes that the Motion was filed

 approximately a month before the then-pending discovery cutoff of January 4, 2021, which

 deadline was later extended on December 3, 2020 given Plaintiff’s husband’s medical status. ECF



                                                  6
Case 1:19-cv-25185-BB Document 55 Entered on FLSD Docket 01/04/2021 Page 7 of 8

                                                             Case No. 19-cv-25185-BLOOM/Louis


 Nos. [49]; [50].

        Thus, when evaluating the Motion, Plaintiff was not diligent in timely seeking leave to

 amend, precluding a finding of good cause. See, e.g., Stephens v. Georgia Dep’t of Transp., 134

 F. App’x 320, 322 (11th Cir. 2005) (district court did not abuse its discretion in denying motion to

 amend complaint for lack of good cause, which motion was filed over six months after the

 amendment deadline and the reason for delay was plaintiff’s discovery of a new legal theory

 through additional research); Ultimate Fitness Grp., LLC v. Anderson, No. 18-CV-60981, 2019

 WL 8810370, at *2 (S.D. Fla. Jan. 30, 2019) (denying motion for leave because “[a]lthough

 Plaintiff may not have learned of the facts that purportedly establish a claim against Anderson until

 after the August 13, 2018 amendment deadline, Plaintiff’s failure to seek leave to amend until

 months later — and within 25 days of the close of discovery – amounts to undue delay that

 precludes a finding of good cause”); Sream, Inc. v. Munjal Corp., No. 18-CV-80743, 2019 WL

 9048996, at *1 (S.D. Fla. Mar. 26, 2019) (denying leave to amend affirmative defenses where

 defendant waited until five months after the amendment deadline passed and six weeks after

 discovering the basis for the proposed amendment); BrandNamesWatches Int’l LLC v. PNC Bank,

 Nat’l Ass’n, No. 17-CV-62124, 2018 WL 9538219, at *1 (S.D. Fla. June 1, 2018) (denying leave

 to amend where plaintiff waited until after mediation and a month before the close of discovery,

 which was at “such a late stage of these proceedings”). Accordingly, amendment is unwarranted.

        IV.     CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that the Motion to Withdraw, ECF No.

 [47], is GRANTED. The Motion for Leave, ECF No. [47-1], is DENIED.




                                                  7
Case 1:19-cv-25185-BB Document 55 Entered on FLSD Docket 01/04/2021 Page 8 of 8

                                                   Case No. 19-cv-25185-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on January 4, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          8
